DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 are allowable for setting forth a power tool comprising driving circuit, electrically connected to a motor and configured to drive the motor, a first control module, configured to output a first control signal to the driving circuit, wherein the first control module has a first working state and a first failure state, the first control module is configured to, in condition that the first control module is in the first working state, output a first working signal, and the first control module is further configured to, in condition that the first control module is in the first failure state, output a first failure signal, and a second control module, electrically connected to the first control module, wherein the second control module is configured to receive the first working signal or the first failure signal from the first control module, wherein the second control module is configured to, in response to receiving the first failure signal from the first control module, output a second control signal to turn off the motor, wherein the first control module and the second control module are in communication connection to each other, the second control module has a second working state and a second failure state, the second control module is configured to, in condition that the second control module is in the second working state, output a second working signal to the first control module, the second control module is further configure to, in condition that the second control module is in the second failure state, output a second failure signal to the first control module, and the first control module is configured to, in response to receiving the second failure signal from the second control module, output a first control signal to turn off the motor, and wherein the first failure state is associated with the condition of at least one of a first switch or a first sensor and the second failure state is associated with the condition of at least one of a second switch or a second sensor.
For example, Vanko et al. (2011/0058288), hereinafter Vanko, teach a power tool comprising driving circuit (inherently with an electric motor), electrically connected to a motor and configured to drive the motor, a first control module 18, configured to output a first control signal to the driving circuit, wherein the first control module has a first working state and a first failure state (TRIAC 16 fails), the first control module is configured to, in condition that the first control module is in the first working state, output a first working signal, and the first control module is further configured to, in condition that the first control module is in the first failure state, output a first failure signal, and a second control module 22, electrically connected to the first control module, wherein the second control module is configured to receive the first working signal or the first failure signal from the first control module, wherein the second control module is configured to, in response to receiving the first failure signal from the first control module, output a second control signal to turn off the motor.
However, Vanko does not teach wherein the first control module and the second control module are in communication connection to each other, the second control module has a second working state and a second failure state, the second control module is configured to, in condition that the second control module is in the second working state, output a second working signal to the first control module, the second control module is further configure to, in condition that the second control module is in the second failure state, output a second failure signal to the first control module, and the first control module is configured to, in response to receiving the second failure signal from the second control module, output a first control signal to turn off the motor, and wherein the first failure state is associated with the condition of at least one of a first switch or a first sensor and the second failure state is associated with the condition of at least one of a second switch or a second sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724